MANAGED PORTFOLIO SERIES Coho Relative Value Equity Fund (the “Fund”) Supplement dated March 31, 2014 to the Prospectus and Statement of Additional Information for the Fund dated March 31, 2014 Please be advised that the Institutional Class Shares of the Fund are not yet available for purchase. Thank you for your investment. If you have any questions, please call the Fund toll-free at 866-COHO-234 (866-264-6234). This supplement should be retained with your Prospectus and Statement of Additional Information for future reference.
